Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
“10A” (paragraph [00137], line 12) was changed to --9A--; and 
“10B” (paragraph [00137], line 13) was changed to --9B--.

Allowable Subject Matter
Claims 1-19 and 70 are allowed.
The following is an examiner’s statement of reasons for allowance:  although Bradwell et al. (US 9,520,618 B2) teach a similar energy storage device (see, for example, at least claim 1), the prior art of record does not disclose, teach, or render obvious, taking claim 1 as exemplary, an electrochemical energy storage device, comprising a first electrode comprising a first material, wherein said first electrode is in electrical communication with a negative current collector; a second electrode comprising a plurality of solid particles comprising a second material, wherein said second electrode is in electrical communication with a positive current collector, wherein said second material is reactive with said first material, wherein said second material of said plurality of solid particles has an electronic conductivity of greater than or equal to 1 x 104 Siemens per meter, and wherein at an operating temperature of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851